



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mannella, 2019 ONCA 136

DATE: 20190221

DOCKET: C63694

MacPherson, Sharpe and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Anthony Mannella

Appellant

Anthony Mannella, appearing in person

Amy Ohler, duty counsel

Andreea Baiasu, for the respondent

Heard: February 13, 2019

On appeal from the conviction entered on August 24, 2016
    and the sentence imposed on April 13, 2017 by Justice B. Fitzpatrick of the Superior
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his conviction for assault causing bodily harm. He
    advances three grounds of appeal.

[2]

First, the appellant contends that the trial judge pre-judged his case
    because of his previous conviction, many years earlier, for murder in a
    domestic context.

[3]

There is no basis for this submission. Although the previous domestic
    murder was mentioned at the trial, it was introduced by defence counsel in the
    cross-examination of the accused. The Crown referred to it in an entirely
    appropriate fashion in his cross-examination of the appellant. Moreover, it is
    clear from the trial judges detailed reasons that he did not base the
    conviction, in any way, on the appellants bad character or criminal record.

[4]

Second, the appellant submits that the trial judge erred by believing
    the complainant, especially since she stood to potentially gain financially
    (e.g. she could stay in the house) if the appellant was convicted.

[5]

We disagree. The trial judge provided a careful analysis of the
    complainants testimony. He was aware of and addressed inconsistencies in her
    testimony and a potential motive to lie. In the end, he believed her
    description of the appellants attack on her. He was entitled to do so.

[6]

Third, the appellant says that the trial judge did not take sufficient
    account of the absence of his DNA on the hammer and on the complainant.

[7]

We do not accept this submission. The defence did not request forensic
    evidence and such evidence would not have been determinative against the backdrop
    of the complainants testimony about the attack which the trial judge accepted.

[8]

The conviction appeal is dismissed. The sentence appeal is dismissed as
    moot.


